Exhibit 10.1

 

 

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is made and entered into as of
the 8th day of May, 2012, by and between those persons or entities listed as
sellers on the signature pages hereto (the “Seller”) and those persons or
entities whose names appear on the signature pages hereto as purchasers (the
“Purchaser”).

 

W I T N E S S E T H:

WHEREAS, the Seller is the record or beneficial owner of shares of common stock,
par value $0.0001 per share (the “Common Stock”), of RED SUN MINING, INC. n/k/a
ZURVITA HOLDINGS, INC., a Delaware corporation (the “Company”);

WHEREAS, the Seller desires to sell to the Purchaser, and the Purchaser desires
to purchase from the Seller, the number of shares of Common Stock as listed on
the signature pages hereto (the “Shares”), on and subject to the terms of this
Agreement;

WHEREAS, on October 9, 2009, the Seller and the Purchaser entered into that
certain License and Marketing Agreement whereby the Purchaser issued to the
Seller a promissory note in the principal amount of $2,000,000 (such note,
together with any promissory notes or other securities issued in exchange or
substitution therefor or replacement thereof, and as any of the same may be
amended, supplemented, restated or modified and in effect from time to time, the
“Note”);

WHEREAS, on December 2, 2010, the Seller and the Purchaser entered into that
certain Security Agreement (the “Security Agreement”) whereby, in order to
secure the obligations under the Note, the Purchaser granted to the Seller a
continuing security interest (the “Security Interest”) in all of the Purchaser’s
right, title and interest in the Collateral (as defined by the Security
Agreement).

NOW, THEREFORE, the parties hereto hereby agree as follows:

1. Sale of the Shares. Subject to the terms and conditions of this Agreement,
and in reliance upon the representations, warranties, covenants and agreements
contained in this Agreement, the Seller shall (i) sell the Shares to the
Purchaser; (ii) surrender for cancellation the Note; and (iii) release the
Security Interest and terminate the Security Agreement, and the Purchaser shall
purchase the Shares from the Seller, for (i) a purchase price of $100,000 (the
“Purchase Price”).

2. Closing.

(a) The purchase and sale of the Shares shall take place at a closing (the
“Closing”), to be held at such date, time and place at the law office of
Sichenzia Ross Friedman & Ference LLP (“SRFF”) as shall be determined by the
Purchaser on notice to the Sellers.

(b) At the Closing:

(i) The Seller shall deliver to SRFF, as escrow agent for the Purchaser, a
certificate (or certificates) representing the Shares, along with fully executed
stock powers that are medallion guaranteed and duly endorsed in form for
transfer to the Purchaser which shall be subject to such restrictions on
transfer and carry the legend set forth in (ii) below.

1

 

 

(ii) The Purchaser understands and agrees that the certificates for the Shares
shall bear substantially the following legend until (i) such Shares shall have
been registered under the Securities Act and effectively disposed of in
accordance with a registration statement that has been declared effective or
(ii) in the opinion of counsel for the Company, such Shares may be sold without
registration under the Securities Act of 1933, as amended (the “Securities
Act”), as well as any applicable “blue sky” or state securities laws:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS. SUCH SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT
PURPOSES AND MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE,
TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FILED BY THE ISSUER WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION
COVERING SUCH SECURITIES UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE ISSUER THAT SUCH REGISTRATION IS NOT REQUIRED.

 

(iii) The Purchaser shall pay to the Seller the Purchase Price for the Shares by
wire transfer of immediately available funds to SRFF, as escrow agent for the
Seller.

 

(iv) The Seller shall deliver to the Purchaser an acknowledgement of
cancellation of the Note in substantially the form attached hereto as Exhibit A.

 

(v) The Seller shall deliver to the Purchaser an acknowledgement of release and
termination of the Security Agreement in substantially the form attached hereto
as Exhibit B.

(c) At and at any time after the Closing, the parties shall duly execute,
acknowledge and deliver all such further assignments, conveyances, instruments
and documents, and shall take such other action consistent with the terms of
this Agreement to carry out the transactions contemplated by this Agreement.

(d) All representations, covenants and warranties of the Purchaser and Seller
contained in this Agreement shall be true and correct on and as of the Closing
Date with the same effect as though the same had been made on and as of such
date.

3. Representations and Warranties of the Purchasers. The Purchaser hereby makes
the following representations and warranties to the Seller:

(a) Purchaser has the requisite power and authority to enter into this Agreement
and to consummate the transactions contemplated hereby and otherwise to carry
out its obligations hereunder. No consent, approval or agreement of any
individual or entity is required to be obtained by the Purchaser in connection
with the execution and performance by the Purchaser of this Agreement or the
execution and performance by the Purchaser of any agreements, instruments or
other obligations entered into in connection with this Agreement.

(b) Purchaser represents and warrants that no person is entitled to receive a
finder’s fee from Seller in connection with this Agreement as a result of any
action taken by the Purchaser or Seller pursuant to this Agreement, and agrees
to indemnify and hold harmless the seller, its employees, and affiliates, in the
event of a breach of the representation and warranty. This representation and
warranty shall survive the Closing.

2

 

 

(c) The Purchaser is an “accredited investor,” as such term is defined in Rule
501 of Regulation D promulgated under the Securities Act of 1933 and the
Purchaser is able to bear the economic risk of an investment in the Shares.

4. Representations and Warranties of the Seller. Seller hereby makes the
following representations and warranties to the Purchaser, which may be relied
on by any subsequent purchasers of the Purchaser’s capital stock and their
counsel:

(a) Seller owns the Shares free and clear of all any and all liens, claims,
encumbrances, preemptive rights, right of first refusal and adverse interests of
any kind.

(b) Seller has the requisite power and authority to enter into this Agreement
and to consummate the transactions contemplated hereby and otherwise to carry
out Seller’s obligations hereunder. No consent, approval or agreement of any
individual or entity is required to be obtained by the Seller in connection with
the execution and performance by the Seller of this Agreement or the execution
and performance by the Seller of any agreements, instruments or other
obligations entered into in connection with this Agreement.

(c) There is no private or governmental action, suit, proceeding, claim,
arbitration or investigation pending before any agency, court or tribunal,
foreign or domestic, or, to the Seller’s knowledge, threatened against the
Seller or any of Seller’s properties. There is no judgment, decree or order
against the Seller that could prevent, enjoin, alter or delay any of the
transactions contemplated by this Agreement.

(d) There are no material claims, actions, suits, proceedings, inquiries, labor
disputes or investigations pending or, to the Seller’s knowledge, threatened
against the Seller or any of its assets, at law or in equity or by or before any
governmental entity or in arbitration or mediation. No bankruptcy, receivership
or debtor relief proceedings are pending or, to the Seller’s knowledge,
threatened against the Seller.

(e) The Seller is aware of the Company’s business affairs and financial
condition and has reached an informed and knowledgeable decision to sell the
Shares.

6. Termination by Mutual Agreement. This Agreement may be terminated at any time
by mutual consent of the parties hereto, provided that such consent to terminate
is in writing and is signed by all of the parties hereto.

7. Miscellaneous.

(a) Entire Agreement. This Agreement constitutes the entire agreement of the
parties, superseding and terminating any and all prior or contemporaneous oral
and written agreements, understandings or letters of intent between or among the
parties with respect to the subject matter of this Agreement. No part of this
Agreement may be modified or amended, nor may any right be waived, except by a
written instrument which expressly refers to this Agreement, states that it is a
modification or amendment of this Agreement and is signed by the parties to this
Agreement, or, in the case of waiver, by the party granting the waiver. No
course of conduct or dealing or trade usage or custom and no course of
performance shall be relied on or referred to by any party to contradict,
explain or supplement any provision of this Agreement, it being acknowledged by
the parties to this Agreement that this Agreement is intended to be, and is, the
complete and exclusive statement of the Agreement with respect to its subject
matter. Any waiver shall be limited to the express terms thereof and shall not
be construed as a waiver of any other provisions or the same provisions at any
other time or under any other circumstances.

3

 

 

(b) Severability. If any section, term or provision of this Agreement shall to
any extent be held or determined to be invalid or unenforceable, the remaining
sections, terms and provisions shall nevertheless continue in full force and
effect.

(c) Notices. All notices provided for in this Agreement shall be in writing
signed by the party giving such notice, and delivered personally or sent by
overnight courier, mail or messenger against receipt thereof or sent by
registered or certified mail, return receipt requested, or by facsimile
transmission or similar means of communication if receipt is confirmed or if
transmission of such notice is confirmed by mail as provided in this Section
7(c). Notices shall be deemed to have been received on the date of personal
delivery or telecopy or attempted delivery.

(d) Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of New York applicable to agreements executed and to
be performed wholly within such State, without regard to any principles of
conflicts of law. Each of the parties hereby irrevocably consents and agrees
that any legal or equitable action or proceeding arising under or in connection
with this Agreement shall be brought in the federal or state courts located in
the County of New York in the State of New York, by execution and delivery of
this Agreement, irrevocably submits to and accepts the jurisdiction of said
courts, (iii) waives any defense that such court is not a convenient forum, and
(iv) consent to any service of process made either (x) in the manner set forth
in Section 7 (c) of this Agreement (other than by telecopier), or (y) any other
method of service permitted by law.

(e) Waiver of Jury Trial. EACH PARTY hereby expressly waiveS any right to a
trial by jury in the event of any suit, action or proceeding to enforce this
Agreement or any other action or proceeding which MAY arise OUT OF OR IN ANY WAY
BE CONNECTED WITH THIS AGREEMENT OR ANY OF THE OTHER DOCUMENTS.

(f) Parties to Pay Own Expenses. Each of the parties to this Agreement shall be
responsible and liable for its own expenses incurred in connection with the
preparation of this Agreement, the consummation of the transactions contemplated
by this Agreement and related expenses.

(g) Successors. This Agreement shall be binding upon the parties and their
respective heirs, executors, administrators, legal representatives, successors
and assigns; provided, however, that neither party may assign this Agreement or
any of its rights under this Agreement without the prior written consent of the
other party.

(h) Further Assurances. Each party to this Agreement agrees, without cost or
expense to any other party, to deliver or cause to be delivered such other
documents and instruments as may be reasonably requested by any other party to
this Agreement in order to carry out more fully the provisions of, and to
consummate the transaction contemplated by, this Agreement.

4

 

 

(i) Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

(j) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties with the advice of counsel to express
their mutual intent, and no rules of strict construction will be applied against
any party.

(k) Headings. The headings in the Sections of this Agreement are inserted for
convenience only and shall not constitute a part of this Agreement.

(l) Legal Representation. Each party hereto acknowledges that it has been
represented by independent legal counsel in the preparation of the Agreement.
Each party recognizes and acknowledges that counsel to the Company has
represented other shareholders of the Company and may, in the future, represent
others in connection with various legal matters and each party waives any
conflicts of interest and other allegations that it has not been represented by
its own counsel.

[SIGNATURE PAGE FOLLOWS]

5

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

SELLER: INFUSION BRANDS INTERNATIONAL, INC. f/k/a OMNIRELIANT HOLDINGS, INC.

 

By: /s/ Robert DeCecco_______________

Name: Robert DeCecco

Its: Chief Executive Officer

 

Number of Shares being sold: 15,200,000

 

Address: 14375 Myerlake Circle

                 Clearwater, FL 33760

 

 

PURCHASER: ZURVITA HOLDINGS, INC. f/k/a RED SUN MINING, INC.

 

By: /s/ Mark Jarvis___________________

Name: Mark Jarvis

Its: Co-CEO

 

Number of Shares being bought: 15,200,000

 

Address: 800 Gessner Road, Suite 110

  Houston, Texas 77024

 

 

 

 

 





6

 

 

Exhibit A

 

 

The undersigned, by delivery of this acknowledgement of cancellation, hereby
surrenders for cancellation that certain promissory note issued October 9, 2009,
together with any promissory notes or other securities issued in exchange or
substitution therefor or replacement thereof, and as any of the same may be
amended, supplemented, restated or modified and in effect from time to time (the
“Note”), whether or not enclosed herein. The undersigned surrenders all rights,
titles and interest in the unpaid principal and accrued interest in the Note and
acknowledges that the Note, whether or not received by Zurvita or its agent,
shall have no further force or effect and shall be deemed null and void.

 



 

 

  ____________________________   By:   Title:   Date:

 

 

 

 

STATE OF _____________

COUNTY OF _______________

 

On this ____ day of ____________, 2012, before me, the undersigned, a Notary
Public in and for said State, personally appeared ______________________(name),
____________________ (title) of ______________________(entity) personally known
to me or proved to me on the basis of satisfactory evidence to be the Individual
whose names are subscribed to the within instrument and acknowledged to me that
he/she executed the same in his/her capacity, and that by his/her signature on
the instrument, the individuals, or the person(s) upon behalf of which the
individuals acted, executed this instrument.

 

 

  __________________________   (Signature of Notary Public)                  
(NOTARY SEAL) __________________________   (Name of Notary Typed, Printed, or
Stamped)

 

 

 

7

 



 

Exhibit B

 

 

The undersigned, by delivery of this acknowledgement of release and termination
to Zurvita Holdings, Inc., hereby releases and terminates any and all security
interest granted to the undersigned by that certain Security Agreement dated
December 2, 2010 (the “Security Agreement”). The undersigned releases all
security interest in the rights, titles and interest in the Collateral (as
defined by the Security Agreement) and hereby agrees to terminate the Security
Agreement pursuant to Section 3(b) and Article 13 therein and, except for the
obligation arising out of its termination, the Security Agreement shall have no
further force or effect and shall be deemed null and void.

 

 

 



 

  ____________________________   By:   Title:   Date:

 

 

 

 

STATE OF _____________

COUNTY OF _______________

 

On this ____ day of ____________, 2012, before me, the undersigned, a Notary
Public in and for said State, personally appeared ______________________(name),
____________________ (title) of ______________________(entity) personally known
to me or proved to me on the basis of satisfactory evidence to be the Individual
whose names are subscribed to the within instrument and acknowledged to me that
he/she executed the same in his/her capacity, and that by his/her signature on
the instrument, the individuals, or the person(s) upon behalf of which the
individuals acted, executed this instrument.

 

 

  __________________________   (Signature of Notary Public)                  
(NOTARY SEAL) __________________________   (Name of Notary Typed, Printed, or
Stamped)

 

 

 



8

